Case 2:20-cv-00335-DAK-DAO Document 234 Filed 02/02/21 PageID.615 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 KELTON JONATHON SORENSON,
                                                        MEMORANDUM DECISION AND
                        Plaintiff,                    ORDER ADOPTING & AFFIRMING
                                                        REPORT & RECOMMENDATION
 v.
                                                           Case No. 2:20-CV-335-DAK-DAO
 UNITED STATES OF AMERICA, et al.,
                                                                 Judge Dale A. Kimball
                        Defendants.
                                                          Magistrate Judge Daphne A. Oberg




        This case was assigned to United States District Court Judge Dale A. Kimball, who then

 referred it to United States Magistrate Judge Daphne A. Oberg under 28 U.S.C. § 636(b)(1)(B).

 On January 5, 2021, Magistrate Judge Oberg issued a Report and Recommendation,

 recommending that the court dismiss Plaintiff’s Amended Complaint [ECF No. 6] with prejudice

 and deny his motion for summary judgment [ECF No. 207].

        The Report and Recommendation notified Plaintiff that any objection to the Report and

 Recommendation was required to be filed within fourteen days of receiving it. Plaintiff

 submitted an email that the court has construed as an objection. However, the only objection

 Plaintiff makes to the Report and Recommendation specifically is to state that it is only a

 recommendation.

        A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

 court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the
Case 2:20-cv-00335-DAK-DAO Document 234 Filed 02/02/21 PageID.616 Page 2 of 2




 case de novo, including Plaintiff’s Amended Complaint, his motion for summary judgment and

 other submissions to the court, the Magistrate Judge’s Report & Recommendation, and

 Plaintiff’s submission construed to be an objection to the Report & Recommendation.

         While Plaintiff is correct that the Magistrate Judge’s Report and Recommendation is only

 a recommendation, the court fully agrees with the analysis in Magistrate Judge Oberg’s Report

 and Recommendation. Plaintiff’s allegations fail to state a claim for relief against the named

 Defendants, his Amended Complaint fails to comply with the requirements of Rule 8 of the

 Federal Rules of Civil Procedure, and many of his allegations are frivolous. His Amended

 Complaint, therefore, is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Moreover, Plaintiff’s

 motion for summary judgment is denied because he fails to comply with the requirements of

 Rule 56 of the Federal Rules of Civil Procedure and he fails to show that he is entitled to

 judgment as a matter of law on any of his claims. The court adopts the Report and

 Recommendation as the Order of the court. The court, therefore, dismisses Plaintiff’s Amended

 Complaint [ECF No. 6] with prejudice and denies his motion for summary judgment [ECF No.

 207].

         DATED this 2d day of February, 2021.

                                               BY THE COURT:



                                               DALE A. KIMBALL
                                               United States District Judge




                                                  2
